Citation Nr: 9931520	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  97-16 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) evaluation for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The veteran's claim was remanded by the Board for further 
development in October 1998.  The requested development has 
been completed and the veteran's claim is now ready for 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has level I hearing impairment in the left 
ear.

3. Service connection is not in effect for hearing loss of 
the right ear; the veteran does not have total deafness of 
the right ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.383, 4.85, Diagnostic Code 6100 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the left ear hearing loss disability, 
except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

The veteran was granted service connection and a 
noncompensable rating for left ear hearing loss effective 
from March 1991.  The veteran had a videoconference hearing 
before the undersigned member of the Board in July 1998.  The 
veteran testified that his left ear hearing loss had 
increased over the years.    

Private audiological reports reveal that the veteran had left 
ear pure tone thresholds, in decibels, of 5, 10, 50, and 80 
at 1,000, 2,000, 3,000, and 4,000 Hertz, respectively, in 
February 1988.  He had left ear pure tone thresholds of 5, 
10, 55, and 85 at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively, in December 1989.

The earliest audiological examination of record which is 
dated subsequent to March 1991 is a February 1993 VA 
audiological examination report.  This examination revealed 
the veteran to have a left ear pure tone average of 37 and a 
left ear speech recognition score of 96 percent.

A January 1995 VA audiological examination revealed the 
veteran to have left ear pure tone average of 38 decibels and 
speech recognition of 92 percent.

A July 1996 VA audiological examination disclosed left ear 
pure tone average of 45 decibels and speech recognition of 96 
percent.

The veteran underwent VA audiological examinations in 
January, February and March 1997.  The January examination 
revealed left ear pure tone average of 47 decibels and speech 
recognition of 100 percent.  The February examination 
revealed left ear pure tone average of 47 decibels and speech 
recognition of 96 percent.  The March examination disclosed 
left ear pure tone average of 46 decibels and speech 
recognition of 92 percent.

VA audiological examination performed in December 1997 
revealed that the veteran had a pure tone average of 48 
decibels in the left ear.  He had speech recognition of 92 
percent in the left ear.

The most recent VA audiological examination, performed in 
April 1999, revealed that the veteran had pure tone averages 
of 48 decibels in the right ear and 49 decibels in the left 
ear.  The speech recognition scores were 92 percent in both 
ears.

The Board notes that private audiological examination reports 
dated in February 1988 and December 1989 are not in the 
format required for determining level of hearing loss under 
VA regulations.  Regardless, the results of the private 
audiological examinations do not appear to be significantly 
different than those made on later VA audiological 
examinations.

The VA audiological examination reports reveal that the 
veteran has had slightly decreasing left ear hearing acuity 
since February 1993.  The most recent audiological 
examination, performed in April 1999, reveals the greatest 
degree of hearing loss recorded since service connection for 
left ear hearing loss was established.  

Under the Rating Schedule, the determination of the degree of 
impairment is based on the results of controlled speech 
discrimination tests together with an average of hearing 
threshold levels as measured by pure tone audiometry.  The 
frequencies considered for rating purposes are 1,000, 2,000, 
3,000 and 4,000 Hertz.  The Rating Schedule establishes 11 
levels of hearing impairment, with least impairment at level 
I, to greatest impairment at level XI.  When impaired hearing 
is service-connected in only one ear, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I, subject to the provisions of 
38 C.F.R. § 3.383.  See 38 C.F.R. § 4.85.

The results of the April 1999 VA audiological examination 
correspond to level I hearing in the left ear.  Since the 
veteran does not have service connection in effect for right 
ear hearing loss and since the veteran is not totally deaf in 
the right ear, he is deemed to have level I hearing in the 
right ear for rating purposes.  38 C.F.R. §§ 3.383, 4.85(f).  
When both ears have level I hearing, a noncompensable rating 
is for assignment under the schedular criteria.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  Accordingly, the Board must 
conclude that a compensable evaluation for the veteran's left 
ear hearing loss is not warranted under the schedular 
criteria.

The Board notes that the Rating Schedule with respect to 
hearing disabilities was revised effective from June 10, 
1999.  However, no revisions relevant to the veteran's claim 
were made.  





ORDER

Entitlement to a compensable rating for left ear hearing loss 
is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

